PER CURIAM: *
The attorney appointed to represent Jason Ray Baker has moved for leave to *444withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Baker has not filed a response, but he has filed a motion to relieve counsel and appoint new counsel. We have reviewed counsel’s brief and the relevant portions of the record reflected therein. We concur with counsel’s assessment that the appeal presents no nonfrivolous issue for appellate review. Accordingly, Baker’s motion to relieve counsel and to appoint new counsel is DENIED, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *444published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.